PER CURIAM.
Defendant, Gracie Robinson, was charged with the violation of Ordinance No. 188 of Lincoln Parish (engaging in the business of selling liquor containing more than .one-half of one percent of alcohol by volume). From a conviction and a sentence of $350 plus costs and four months in jail, and in default of paying the costs and fine to serve an additional two months in jail, the defendant appeals. Three bills of exceptions were perfected.
For the reasons assigned in State of Louisiana v. Hazel Kelly, No. 52,522, our docket, 268 So.2d 650, decided this day, the conviction and sentence are affirmed.